Citation Nr: 1042900	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-14 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 15, 1963 to 
August 14, 1967.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In June 2010, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status for several years, and it has already 
been remanded several times in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding this 
case again unless it was essential for a full and fair 
adjudication of his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified in June 2010 that he originally injured his 
back after boot camp, in approximately the fall of 1963, when he 
slipped in the kitchen after the floor had been mopped and landed 
on his tail bone.  The Veteran testified that he was taken by 
ambulance to the dispensary in Meridian, Mississippi, x-rayed, 
and sent back.    

The Veteran's service treatment records indicate that on 
September 8, 1963, x-rays of the Veteran's lumbar spine revealed 
no evidence of fracture or other abnormalities.

The Veteran testified that he reinjured his back again in 1964 
after he changed a light bulb in an aircraft and he misjudged the 
last step when he was coming down the ladder and jarred his back.  
The Veteran testified that he was put in traction at the 
dispensary in Meridian, Mississippi.  

The Veteran's service treatment records indicated that on 
December 2, 1964, he was replacing a light bulb in the wing of an 
airplane and stretched too far and strained his upper back 
muscles.  He was placed in bed with traction and given Skelaxin 
and Zactarin.  The following morning he was asymptomatic and 
discharged to duty.

In March 2005, Dr. Fullenwider provided an opinion that the 
Veteran suffers from chronic low back and sacral pain with 
findings of degenerative spondylosis of the lumbar spine, that he 
had two separate instances of injury to this region while he was 
in the Navy and has had a multiple year history of pain since 
that time, and that based upon the Veteran's history and the 
current findings, that it was probable that his current 
complaints are related to his service injuries.

In June 2005, the Veteran underwent VA examination.  The 
examiner, Dr. Yarrozu, noted the Veteran's report that he injured 
his low back the first time when he slipped on the wet floor and 
fell on his tailbone and that he injured his back a second time 
during 1964 when after changing a light bulb on the wing of an 
airplane he was coming down the ladder and misjudged the step and 
missed the bottom step and hit his feet hard on the ground and 
that since then he has been having pain in his lower back.  After 
review of the claims file and physical examination of the 
Veteran, Dr. Yarrozu, diagnosed degenerative disk disease of the 
lumbosacral spine with mild functional loss due to pain and 
opined that the Veteran's current lower back condition with 
degenerative disk disease was not likely caused or aggravated by 
his military service.  Dr. Yarrozu noted that a review of the 
service medical records revealed that he strained his upper back 
muscles while replacing a light bulb in the wing of an airplane 
and not his lower back mentioned by Dr. Fullenwider.

In January 2009, the Veteran underwent VA examination again by 
Dr. Yarrozu who diagnosed degenerative disease of lumbosacral 
spine with mild to moderate loss of function.  Dr. Yarrozu noted 
that the Veteran's service treatment records revealed that he 
pulled his supraspinatus muscle while he was replacing a light 
bulb in the wing of an airplane and stretched too far and 
strained his upper back muscles.  He reported to sick call next 
day. He was on traction for a day and next day he was 
asymptomatic and was discharged to duty.  Dr. Yarrozu noted that 
there was no evidence of any injury to lower back while in 
service and that separation examination in August 1967 was 
negative for any lower back condition.  Again, Dr. Yarrozu opined 
that the degenerative disease of the Veteran's lumbar spine was 
not related to his military service because there was no evidence 
of any injury to his lower back while he was in military service 
and that there was only documentation that he complained of pain 
in the supraspinatus region (upper back) since he pulled muscle 
in that area when he was replacing light bulb in the wing of an 
airplane and stretched too far and strained upper back muscle.  
Dr. Yarrozu stated that the Veteran was treated with traction and 
was discharged to duty the next morning and that separation 
examination in August 1967 was entirely negative for any spine 
condition.  Dr. Yarrozu noted that Dr. Fullenwider's statement or 
opinion was based on the history provided by the Veteran.

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Although the Veteran asserts that his 
current lumbar spine degenerative disk disease is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent 
to give evidence about what he experienced; for example, he is 
competent to report that he engaged in certain activities in 
service and currently experiences certain symptomatology.   See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, which 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  

In this case, the Veteran has testified that he injured his 
lumbar spine twice in service, once right after boot camp and 
once when coming down from a ladder after changing a light bulb.  
Of record is a lumbar spine x-ray in September 1963 which is 
consistent with the Veteran's statement that he injured his 
lumbar spine in fall 1963.

The Board observes that clinical medical records are sometimes 
filed under the name of the facility, and not the Veteran.  
Therefore, the Board finds that this appeal should be remanded to 
search for any clinical records pertaining to the Veteran for the 
period defined above.   

With respect to Dr. Yarrozu's opinions provided in June 2005 and 
January 2009, they are based on incorrect information.  As noted 
above, there is evidence that the Veteran injured his lumbar 
spine in the fall of 1963, lay evidence; and in fact, there is 
competent medical evidence that suggests a lumbar spine injury in 
September 1963.  It is conceivable that an x-ray report would 
suggest that the Veteran was having some problem with his lumbar 
spine to warrant having an x-ray taken.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate attempts should be made to 
retrieve any outstanding clinical records 
from the Naval Branch Health Clinic in 
Meridian, Mississippi for the years 1963 
and 1964 pertaining to treatment for an 
injury to the Veteran's back.  It should be 
noted that the Veteran's clinical records 
may be filed at the National Personnel 
Records Center (NPRC) under the name of the 
facility, and not the Veteran.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.

2.  The Veteran should be afforded the 
appropriate VA examination by an 
orthopedist to determine the etiology of 
all current lumbar spine disorders.  The 
claims file must be made available to and 
reviewed by the orthopedist in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology and 
findings should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The orthopedist 
should identify all current lumbar spine 
diagnoses and provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's current lumbar spine 
diagnoses are related to the Veteran's 
active duty service.     

The orthopedist is also requested to 
comment on the opinions of Dr. Fullenwider 
dated in March 2005 and Dr. Yarrozu in June 
2005 and January 2009 and the lay 
statements of the Veteran, including 
opinions and/or statements which are 
inconsistent with the medical evidence of 
record.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


